Title: To Thomas Jefferson from Joseph Carrington Cabell, 20 February 1821
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond
20th Feb: 1821.
I return you the enclosed paper calling a meeting of the Visitors of the University, having procured the signatures of Mr Johnson & Genl Taylor, and annexed my own, as requested in your favor of 30 ult. I have also shewn the paper to Governor Randolph, & the course pursued is satisfactory to him & the Executive.A Bill in favor of the University has been reported by the Committee of Schools & Colleges. It proposes to authorize a loan by the President & Directors of $60,000, to be paid out of the balance due from the Genl Government, or any other part of the uninvested principal of the fund. It puts the principal on the footing on which my first proposition to the President & Directors of last spring would have placed the loan then proposed, with a small variation. The Bill was drawn by Mr Johnson on consultation with Genl Breckenridge & myself. Its fate will be decided in a few days. It will be powerfully opposed: but I hope it will get thro’, & if it does, I trust the money will finish the buildings, & if it should not, that the people of Albemarle will make up the deficiency. Garland has at last thrown off the mask, and avowed his hostility to the bill. Like many others, he calls himself a friend to the institution. Our worst enemies are pretended friends.I have written a very urgent letter to Genl Taylor, begging him to come into the Assembly. He declines the proposition. So does Broadnax of Greensville. I  enclose you their letters. I have written again to the latter, enclosing for his perusal, your letter to me on the subject of  my continuance, and proposing to him to come for one session. I shewed your letter to Mr Taylor of Chesterfield. He had before declined, but when he saw your letter he promised me to think of it. I shall endeavor to get Chancellor Taylor to use his influence with him. Mr Wm Archer of Powhatan has promised me to offer, and we shall get rid of Miller of that county, who declines. Mr Mallory of Orange has become a very active friend. I have written to Mr Currie of Lancaster  inviting him to join us. This is the only effectual way to break down the opposition. Wm & Mary, Hampden Sidney, & Washington Colleges, are in my opinion deadly hostile. Mr Venable will oppose our bill: but thinks himself a warm friend. I am almost worn out with anxiety, and wish the matter settled. We have got our James River Bill thro’ the House of Delegates. It is of vast importance, and the whole country will soon be alive from Richmond to the mouth of the Kenhawa.faithfully yoursJoseph C. Cabell